This case originated in a justice of the peace court, but was finally tried in the county court. It was a suit for damages for the breach of a lease contract. There was a verdict and judgment for the plaintiff for $63.50, and the defendant has appealed. The first and last assignments of error complain of certain paragraphs of the court's charge, but the objections urged are untenable. The learned special judge who tried the case submitted it to the jury under a charge which was reasonably accurate, entirely fair, and was free from the objections urged against it. The other two assignments are addressed to the action of the court in overruling certain exceptions to the plaintiff's petition — one to the effect that the recoveries sought were too uncertain, speculative, and conjectural; and the other to the effect that the amended petition filed in the county court set up a new cause of action. We hold that the petition upon which the case was tried was not obnoxious to either of the objections urged. No error has been shown, and the judgment is affirmed. Affirmed.